EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kendrick P. Lam (Reg. No. 71,490) on 18 May 2022.

The application has been amended as follows: 

16. (Currently Amended)	A selection method executed by a selection device, the method comprising:
extracting a plurality of element candidates and relational information from description contents posted on Internet, wherein each of the plurality of element candidates is a candidate for a new element 
identifying Internet search histories related to each of the plurality of element candidates, and identifying pieces of information posted on the Internet including the plurality of element candidates; and 
selecting, from among the plurality of element candidates, an element candidate based on the identified search histories and the identified pieces of information;
selecting, from among the plurality of element candidates, the element candidate having no search history and no posted information before a time/date, and having a number of the search histories exceeding a first threshold value and having a number of the pieces of posted information exceeding a second threshold value at the time/date, and excluding, from among the plurality of element candidates, the element candidate having a search history and/or posted information before the time/date, and having the number of the search histories exceeding the first threshold value and having the number of the pieces of posted information exceeding the second threshold value at the time/date;
generating learning data from the selected element candidate, the identified pieces of information including the selected element candidate, and the relational information of the selected element candidate extracted from the identified pieces of information related to the selected element candidate;
generating a model, using the generated learning data, configured to identify whether an input piece information posted to the Internet includes the new element based on the identified Internet search histories related to the selected element candidate and the identified pieces of information related to the selected element candidate, extract the new element, and determine relational information between the new element and another element in the knowledge database from the input piece of information; and
identifying, using the model, one or more pieces of information, posted to the Internet, that includes the new element, extracting the new element and relational information from the one or more pieces of information, and updating the knowledge database with the extracted new element and relational information.

17. (Currently Amended)	A non-transitory computer-readable storage medium having stored therein instructions that cause a computer to execute a process, the instructions comprising:
extracting a plurality of element candidates and relational information from description contents posted on Internet, wherein each of the plurality of element candidates is a candidate for a new element 
identifying Internet search histories related to each of the plurality of element candidates, and identifying pieces of information posted on the Internet including the plurality of element candidates; and
selecting, from among the plurality of element candidates, an element candidate based on the identified search histories and the identified pieces of information;
selecting, from among the plurality of element candidates, the element candidate having no search history and no posted information before a time/date, and having a number of the search histories exceeding a first threshold value and having a number of the pieces of posted information exceeding a second threshold value at the time/date, and excluding, from among the plurality of element candidates, the element candidate having a search history and/or posted information before the time/date, and having the number of the search histories exceeding the first threshold value and having the number of the pieces of posted information exceeding the second threshold value at the time/date;
generating learning data from the selected element candidate, the identified pieces of information including the selected element candidate, and the relational information of the selected element candidate extracted from the identified pieces of information related to the selected element candidate;
generating a model, using the generated learning data, configured to identify whether an input piece information posted to the Internet includes the new element based on the identified Internet search histories related to the selected element candidate and the identified pieces of information related to the selected element candidate, extract the new element, and determine relational information between the new element and another element in the knowledge database from the input piece of information; and
identifying, using the model, one or more pieces of information, posted to the Internet, that includes the new element, extracting the new element and relational information from the one or more pieces of information, and updating the knowledge database with the extracted new element and relational information.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159